Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a CON of PCT/JP2018/047423 12/25/2018, is acknowledged. 
Status of Claims
Claims 1-20 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on June 07, 2022 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 09/01/2021, which has been entered in the file.
Response to Election/Restriction
In response to the restriction requirement Applicants have elected Group I, which now includes claims 1-6 drawn to a lens adhesive comprising a compound of Formula I and the elected species as set forth and found to Compound IV-15, such as, 
    PNG
    media_image1.png
    113
    238
    media_image1.png
    Greyscale
 , without traverse, is acknowledged. However, during a telephonic interview with Mr. Brett Sylvester (Attorney for Applicant) on June 27, 2022, Applicant has agreed to cancel non-elected claims 7-20 and therefore, the restriction requirement is hereby withdrawn and hence, all remaining pending claims 1-6 are currently examined and found allowable over the prior art of record.
Claims 7-20 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142 (b) as being drawn to a non-elected subject matter.
		Applicants preserve their right to file a divisional on the non-elected subject matter.
Examiner’s amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     Authorization for this examiner's amendment was given in a telephonic interview with Mr. Brett Sylvester on June 27, 2022. 
 The application has been amended as follows: 
a.          Claims 7-20 have been canceled. 
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 1-6 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art WO 2016/114211, IDS) and there is no suggestion or motivation to modify any prior art compound to obtain the instantly claimed the invention of a lens adhesive comprising a compound represented by a General Formula, such as,  
    PNG
    media_image2.png
    46
    464
    media_image2.png
    Greyscale
, wherein the compound has at least one polymerizable group. Therefore, the instant claims 1-6 are found allowable over the prior art of record.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626